 

EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
as of April 2, 2003 (the “Effective Date”), by and between Brian McManus
(“Employee”) and InfoSpace, Inc. (the “Company”).

 

In consideration of the mutual covenants herein contained, the employment of
Employee by the Company, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.    Certain Definitions.

 

(a)    “Cause”. For these purposes, “Cause” means (i) any act of criminal or
fraudulent misconduct taken by Employee in connection with Employee’s
responsibilities as an employee of the Company which is intended to result in
Employee’s personal enrichment, (ii) Employee’s conviction of a felony, (iii)
breach of a fiduciary duty owed by Employee to the Company or its stockholders,
or (iv) continued material violations by Employee of Employee’s employment
obligations to the Company after Employee has been given adequate written notice
of such noncompliance and Employee has had a minimum of sixty (60) days to cure
such noncompliance.

 

(b)    “Change of Control”. For purposes of this Agreement, a “Change of
Control” is defined as the occurrence of any of the following:

 

(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities;

 

(ii)    Any merger or consolidation of the Company with any other corporation
that has been approved by the stockholders of the Company, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company;

 

(iii)    Any sale or disposition by the Company, in one transaction or a series
of related transactions, of all or substantially all the Company’s assets; or

 

(iv)    A change in the composition of the Company’s Board of Directors (the
“Board”) occurring within a two-year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. An “Incumbent Director” is
defined as a director who either (A) is a director of the Company as of the
Effective Date, or (B) is elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination. For purposes of the preceding, individuals
who are elected pursuant to clause (B) also shall be considered Incumbent
Directors.

 

(c)    “Disability”. For purposes of this Agreement, “Disability” is defined as
Employee’s inability to perform his employment duties to the Company hereunder
for 180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.



--------------------------------------------------------------------------------

 

(d)    “Good Reason”. For purposes of this Agreement, “Good Reason” is defined
as the occurrence of any of the following without Employee’s express prior
written consent: (i) a significant change of or to Employee’s duties, position,
responsibilities, title or reporting relationship (other than pursuant to a
promotion); (ii) a substantial reduction, unless such reduction is
nondiscriminatory as to Employee, of the facilities and perquisites available to
Employee; (iii) a reduction by the Company of Employee’s base salary or a
reduction or other material change to Employee’s incentive bonus inconsistent
with the provisions of Section 5(b) below; (iv) a material reduction by the
Company in the kind or level of employee benefits to which Employee is entitled;
(v) the relocation of Employee to a facility or a business location more than
twenty-five (25) miles from the location of the Company’s headquarters as of the
Effective Date; (vi) any purported termination of Employee other than for Cause;
(vii) a material breach of this Agreement by the Company; or (viii) a change in
the composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors.

 

(e)    “Release”. For purposes of this Agreement, “Release” is defined as a
release of claims in a form substantially equivalent to that traditionally used
by the Company in the ordinary course in connection with separating employees;
provided, however, that notwithstanding the foregoing, such Release is not
intended to and will not waive Employee’s rights: (i) to indemnification
pursuant to any applicable provision of the Company’s Bylaws or Certificate of
Incorporation, as amended, pursuant to any written indemnification agreement
between Employee and the Company, or pursuant to applicable law; (ii) to vested
benefits or payments specifically to be provided to Employee under this
Agreement or any Company employee benefit plans or policies; (iii) respecting
any claims which Employee may have solely by virtue of Employee’s status as a
shareholder of the Company; or (iv) respecting any claims by Employee for
defamation, libel or slander.

 

2.    Duties and Scope of Employment. The Company shall employ Employee in the
position of Executive Vice President, Search and Directory. Employee will render
such business and professional services in the performance of Employee’s duties,
consistent with Employee’s position within the Company, as shall reasonably be
assigned to Employee at any time and from time to time by the Company’s Chief
Executive Officer or the Board of Directors.

 

3.    Obligations. While employed hereunder, Employee will perform his/her
duties faithfully and to the best of Employee’s ability. Employee agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Chief
Executive Officer; provided, however, that notwithstanding anything to the
contrary in the Company’s standard form of Employee Non-Disclosure, Invention
Release and Non-Competition Agreement attached hereto as Exhibit A, Employee may
engage in non-competitive business or charitable activities so long as such
activities do not materially interfere with Employee’s responsibilities to the
Company.

 

4.    At-Will Employment. Subject to the terms and conditions hereof including
without limitation Sections 6 and 7, the Company and the Employee acknowledge
that the Employee’s employment is and shall continue to be terminable at-will,
either party able to terminate the employment relationship with or without
Cause.

 

5.    Compensation and Benefits.

 

(a)    Base Compensation. The Company shall pay Employee as compensation for
Employee’s services hereunder an annual base salary of $200,000.00. Such salary
shall be subject to applicable tax withholding and shall be paid periodically in
accordance with normal Company payroll practices. The base salary shall be
subject to annual review by the CEO and the Compensation Committee of the Board
but in no event shall be less than $200,000.00.

 

2



--------------------------------------------------------------------------------

 

(b)    Incentive Bonus. In addition to the base salary, Employee may receive a
performance bonus during each year of employment with the Company under this
Agreement equal to an amount to be determined by the CEO and the Compensation
Committee of the Board. The amount of such annual performance bonus shall not be
less than 50% of Employee’s then current base salary for the applicable fiscal
year. Such performance bonus, if any, shall be based upon performance objectives
to be mutually determined by the CEO and Employee.

 

(c)    Benefits. Employee shall be eligible to participate in the employee
benefit plans which are available or which become available to other employees
of the Company, with the adoption or maintenance of such plans to be in the
discretion of the Company, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of any committee administering such plan or program. Such benefits shall include
participation in the Company’s group medical, life, disability, and retirement
plans, and any supplemental plans available to senior executives of the Company
from time to time. The Company reserves the right to change or terminate its
employee benefit plans and programs at any time.

 

(d)    Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

(e)    Stock Options. As of the Effective Date, Employee will be granted a
non-qualified stock option (the “Effective Date Option”) to purchase 150,000
shares of the Company’s common stock at an exercise price equal to the per share
equivalent of the fair market value of the Company’s common stock on the date of
grant as determined by the closing price of the Company’s common stock on NASDAQ
NMS on the date of grant, or, if there is no such reported price on the date of
grant, the closing price on the trading day on NASDAQ NMS first preceding the
date of grant. Subject to the accelerated vesting provisions set forth herein,
the Effective Date Option shall vest as to twenty-five percent (25%) of the
shares subject thereto on the first anniversary of the grant date and shall vest
ratably on a monthly basis (3,125 each month) thereafter over the three (3) year
period commencing on the first anniversary of the grant date subject to
Employee’s continued full-time employment by the Company on the relevant vesting
dates. The Effective Date Option shall be subject to the terms and conditions of
the Company’s Restated 1996 Stock Incentive Plan (the “1996 Plan”) and the stock
option agreement between Employee and the Company; provided, however, that
notwithstanding the foregoing, in the event of a conflict between the terms and
conditions of the Effective Date Option and this Agreement, the terms and
conditions of this Agreement shall prevail.

 

6.    Termination of Employment.

 

(a)    Termination by Company for Cause; Voluntary Termination. In the event
Employee’s employment with the Company is terminated for Cause by the Company or
voluntarily by Employee (other than for Good Reason) (i) the Company shall pay
Employee any unpaid base salary due for periods prior to the date of termination
of employment (“Termination Date”); (ii) the Company shall pay Employee all of
Employee’s accrued and unused “paid time off” (“PTO”), if any, through the
Termination Date; and (iii) following submission of proper expense reports by
Employee, the Company shall reimburse Employee for all expenses reasonably and
necessarily incurred by Employee in connection with the business of the Company
through the Termination Date. These payments shall be made promptly upon
termination and within the period of time mandated by applicable law. Employee
shall retain all stock options that are vested as of the Termination Date and
such stock options may be exercised in accordance with the provisions of the
applicable stock option plan(s) and the respective stock option agreement(s).

 

3



--------------------------------------------------------------------------------

 

(b)    Termination by Company without Cause. The Company may terminate
Employee’s employment without Cause upon thirty (30) days written notice to
Employee. If Employee’s employment with the Company is terminated by the Company
without Cause, and Employee signs and does not revoke a Release, then Employee
shall be entitled to the following:

 

(i)    a one-time “lump sum” payment of severance pay (less applicable
withholding taxes) in an amount equal to Employee’s annual base salary, as then
in effect, to be paid in accordance with the Company’s normal payroll policies
no later than the Company’s first regular payroll date following the Termination
Date;

 

(ii)    a one-time “lump sum” payment of severance pay (less applicable
withholding taxes) in an amount equal to 100% of Employee’s annual bonus rate,
as then in effect, to be paid in accordance with the Company’s normal payroll
policies no later than the Company’s first regular payroll date following the
Termination Date; and

 

(iii)    the same level of health (i.e., medical, vision and dental) coverage
and benefits as in effect for the Employee on the day immediately preceding the
Termination Date; provided, however, that (A) the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (B) Employee elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA. The Company
shall continue to provide Employee with Company-paid health coverage until the
earlier of (y) the date Employee is no longer eligible to receive continuation
coverage pursuant to COBRA, or (z) twelve (12) months from the Termination Date.

 

(iv)    Fifty percent (50%) of the Employee’s then unvested stock options shall
immediately vest and become exercisable and Employee shall have twelve (12)
months following the Termination Date to exercise such vested shares; provided,
however, that in the event of a conflict between the terms and conditions of any
such stock option agreement and this Agreement, the terms and conditions of this
Agreement shall prevail unless the conflicting provision(s) in any such stock
option agreement shall be more favorable to Employee in which case the
provision(s) more favorable to Employee shall govern; provided further, however,
that notwithstanding the foregoing in no event shall the extended twelve (12)
month exercise period specified in this Section 6(b)(iv) modify or extend the
Expiration Date of any stock option as set forth in such stock option agreement.

 

(c)    Termination by Employee for Good Reason. If Employee terminates
employment with the Company for Good Reason within 90 days of a Good Reason
event, or within twelve (12) months if the Good Reason event is a Change of
Control, and Employee signs and does not revoke a Release, then Employee shall
be entitled to the same benefits as set forth in Sections 6(b)(i) through
6(b)(iv) above.

 

(d)    Death. In the event of Employee’s death while employed hereunder,
Employee’s beneficiary (or such other person(s) specified by will or the laws of
descent and distribution) will receive (i) continuing payments of severance pay
(less applicable withholding taxes) at a rate equal to Employee’s base salary
for a period of ninety (90) days from Employee’s death, to be paid periodically
in accordance with the Company’s normal payroll policies, (ii) Company-paid
COBRA benefits as specified in Section 6(b)(iii) above for ninety (90) days from
Employee’s death, and (iii) have the right to exercise Employee’s stock options
which are vested as of the date of Employee’s death for one (1) year following
Employee’s death.

 

(e)    Disability. In the event of Employee’s termination of employment with the
Company due to Disability, Employee shall be entitled to continuing payments of
base salary (less applicable withholding taxes) until Employee is eligible for
long-term disability payments under the Company’s group disability policy;
provided, however, that in no event shall such period of continued base salary
exceed 180 days following termination.

 

4



--------------------------------------------------------------------------------

 

7. Change of Control Benefits. If Employee (i) is terminated other than for
Cause by the Company within ninety (90) days prior to a Change of Control or as
a result of or in connection with a Change of Control or (ii) is terminated
other than for Cause by the Company (or its successor corporation) or resigns
for Good Reason within twelve (12) months following a Change of Control, and
provided that Employee signs and does not revoke a Release, then Employee shall
be entitled to the same benefits as set forth in Sections 6(b)(i) through
6(b)(iv) above.

 

Notwithstanding the foregoing, in the event that the benefits provided for in
this Section 7 (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) would be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then Employee’s benefits otherwise payable
under this Section 7 shall be reduced by the minimum extent necessary such that
no portion of such benefits would be subject to the Excise Tax. Unless the
Company and Employee otherwise agree in writing, any determination required
under this Section 7 shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Employee and the Company for all purposes. For purposes of
making the calculations required by this Section 7, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 7.

 

8. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment.

 

9. Confidentiality, Non-Competition and Non-Solicitation. Employee agrees, as a
condition to Employee’s employment with the Company, to execute the Company’s
standard form of Employee Non-Disclosure, Invention Release and Non-Competition
Agreement attached hereto as Exhibit A.

 

10. Arbitration. Employee agrees, as a condition to Employee’s employment with
the Company, to execute the Company’s standard form Arbitration Agreement, as
amended, attached hereto as Exhibit B.

 

11. Successors; Personal Services. The services and duties to be performed by
the Employee hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and the Employee and Employee’s heirs and
representatives.

 

12. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to Employee at the home address, which Employee most recently
communicated to the Company in writing, with a copy to Employee’s counsel as
designated by Employee whose address is provided below. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.

 

5



--------------------------------------------------------------------------------

 

13.    Miscellaneous Provisions.

 

(a)    Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(b)    Entire Agreement.  This Agreement (including exhibits) shall supersede
and replace all prior agreements or understandings relating to the subject
matter hereof, and no agreements, representations or understandings (whether
oral or written or whether express or implied) which are not expressly set forth
in this Agreement have been made or entered into by either party with respect to
the relevant matter hereof.

 

(c)    Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Washington without reference to any choice of law rules.

 

(d)    Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e)    No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, in respect
of bankruptcy, garnishment, attachment or other creditor’s process, and any
action in violation of this subsection shall be void.

 

(f)    No Duty to Mitigate.  Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Employee may receive from any other source.

 

(g)    Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

 

(h)    Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Employee.

 

(i)    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

     

INFOSPACE, INC.

           

/s/    JAMES F. VOELKER         

--------------------------------------------------------------------------------

           

By: James F. Voelker

President and Chief Executive Officer

         

EMPLOYEE:

     

/s/    BRIAN MCMANUS         

--------------------------------------------------------------------------------

Brian McManus

 

7